DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites the limitations “the critical cooling speed” in line 3, “the critical cooling duration” in line 3.  There are insufficient antecedent bases for these limitations in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5, 6, 9, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai et al (US 2007/0138239) in view of “ASM Handbook Vol 4E”p 289-295.
Kumagai teaches a method for producing joined members (which qualifies as a component system) of two components of heat treatable aluminum alloys of the 2xxx, 6xxx, and 7xxx type [0058] by providing said alloy in a T4 temper by naturally aging for typically 7 days (see example 2), welding (which qualifies as connecting to form a connection seam), and reversion heat treating (which qualifies as artificially aging) such that the welding seam is a higher hardness than the first or second components.  Kumagai does not teach: a) the welding seam exhibits a higher yield strength, or b) a forming step following artificially aging.
Concerning a), “ASM Handbook Vol 4E” teaches hardness and strength are related, and wherein increasing hardness values for aluminum alloys implies increasing strength (see Fig. 1, p 290). Because the prior art of Kumagai teaches that the weld portion has a higher hardness value than the joined components, the weld portion is expected to have a higher yield strength as well.
Concerning b), Kumagai does not teach a forming step, but implies one, in the fact that the resulting welded blanks/components (which can comprise components of different heat treatable aluminum alloys as well as different thicknesses [0007, 0079]) are suitable for press-forming [0006].  It would have been obvious to one of ordinary skill in the art to have added a 
	Concerning claim 2, Kumagai does not mention critical cooling speed or duration. However, as stated supra, the instant specification at [0031] relates the cooling speed to the welding speed, and mentions a welding speed of >100mm/min is needed to meet the instant critical conditions. Kumagai teaches a welding speed of 400mm/min [0093], and therefore is expected to meet the instant critical cooling speed.
	Concerning claim 3, Kumagai teaches reversion heat treating (which qualifies as artificially aging) within 24 hrs of welding/connecting [0041].
Concerning claim 5, Kumagai teaches reversion heat treating at 150-300°C [0036], which overlaps the claimed aging temperature.
Concerning claim 6, Kumagai does not specify heating the components to be welded, and therefore said components would be expected to be at approximately room temperature at the time of welding (approx. 30°C), which touches the boundary of the claimed range.
Concerning claim 9, Kumagai teaches subjecting the whole joined product to bake hardening after forming [0050], which meets the instant (further) artificially aging by means of stoving step.
Concerning claim 12, Kumagai teaches heat treatable Al alloy members can be in a “semi-finished product” form such as plate, pipe, bar, extrusion, etc. [0059].
Concerning claim 13, as stated supra, Kumagai teaches a method for producing joined of two components of heat treatable aluminum alloys of the 2xxx (AlCu), 6xxx (AlSiMg), and 7xxx (AlZn) type [0058].

Claims 2, 4, 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai et al (US 2007/0138239) in view of “ASM Handbook Vol 4E”p 289-295, and further in view of Chen et al (US 2009/0200359).
Kumagai and “ASM Handbook Vol 4E” are discussed above. Neither Kumagai nor “ASM Handbook Vol 4E” teach the claimed limitation of limiting the period of time to <200 seconds that the connection seam portion exceeds 250°C during the connection process (cl. 4), or that the component portions of the connection seam are cooled (cl. 8) in a downstream, upstream, or lateral manner (cl. 10). Further, the prior art does not teach the critical cooling speed or duration (cl. 2). However, Chen et al. teaches a process of friction stir processing aluminum such that the temperature when welding is 300°C or lower (Chen at claim 19, etc). Chen teaches the areas adjacent to the weld seam/connection are cooled by anvil plates filled with fluid (Chen at claim 4, Fig. 1). Fig. 1 of Chen shows the connection seam being cooled in a lateral manner (cl. 10). It would have been obvious to one of ordinary skill in the art to have minimized the welding temperature to <300°C (which overlaps the claimed >250°C) and time at said temperature, and further maintained a cooling rate such that solid solution is maintained (cl. 2) by cooling with anvil plates as taught by Chen, in order to minimize thermal and mechanical distortion of the workpiece as well as good mechanical properties (Chen at claim 3, examples).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kumagai et al (US 2007/0138239) in view of “ASM Handbook Vol 4E”p 289-295, and further in view of “ASM Handbook Vol 4C”p 346-358.
.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai et al (US 2007/0138239) in view of “ASM Handbook Vol 4E”p 289-295, and further in view of Smeyers et al (US 2014/0290064).
Kumagai and “ASM Handbook Vol 4E” are discussed above. Kumagai does not specify an additionally step of artificially aging. However, Kumagai teaches subjecting the whole joined product to an additional step of bake hardening after forming [0050], which implies the instant additional step of artificially aging by means of stoving. This is further supported by Smeyers, who teaches paint baking (i.e. bake hardening) welded Al alloy components typically occurs at temperatures of 120-200°C for typically 10<40 min; see Smeyers para. [0067]. The reversion treatment (artificial aging) of Kumagai was 150-350°C for time of <300 seconds (see Kumagai para.  [0036]), which is lower and/or shorter than the aging temperature or aging duration of step d, and therefore meets the limitations of instant claim 11.  It would have been obvious to 

Response to Amendment/Arguments
In the response filed 8/12/21, applicant amended claim 2 and submitted various arguments traversing the rejections of record. The examiner agrees that no new matter has been added.
Applicant’s amendment has partially overcome the previous 112(b) rejection, however, 2 instances remain that have lack of antecedent basis, as set forth supra.
Applicant’s argument that the instant invention is allowable because the “standardized T4 treatment does not comprises naturally aging. T4 is not the same as the step of naturally aging according to the present invention” (arguments p 6) has not been found persuasive. Kumagai mentions a step of naturally aging at room temperature for seven days in order to obtain T4 temper members (Example 2), friction stir welding to produce a joined product, reversion heat treated (typically 180-270°C) see Table 7, [0106]. Further, the T4 temper designation is provided for reference in “ASM Handbook Volume 4E” p 250, Table 5, which is consistent with the teachings of Kumagai (see also Kumagai at [0061]). The T4 treatment does include naturally aging, as referenced by Kumagai as well as in “ASM Handbook Volume 4E” . Applicant has not made a clear distinction of the instantly claimed “naturally aged aluminum 
Further, it is unclear what the term “cold aging” referred to by applicant in the response filed 8/12/21 refers to. “Cold aging” is not a term used, to the examiner’s knowledge, in either Kumagai or any of the instant claims.  Clarification is needed if Applicant intends for some limitation regarding “cold aging” to serve as a distinction between the prior art and the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        





/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        11/15/21